The trial court did not err in declining to let the plaintiff prove the custom of the Southern Railroad as to not employing minors, as that related to the act or conduct of one not a party to the cause or the transaction involved. Moreover, the plaintiff got the full benefit of the statement of the defendant as to his age when going into the employment of the Southern Railroad.
Charge 2 (which will be found at the top of page 20 of the record, and which will be set out by the reporter) given for the defendant submitted a question of law to the jury and was improperly given. Anniston Land Co. v. Edmondson, 145 Ala. 557,40 So. 505; Barlow v. Hamilton, 151 Ala. 634, 44 So. 657. Nor do we think that the charge was so explained or neutralized either by given charges or the oral charge of the court as to prevent the giving of same from being reversible error under the act of 1915, p. 815.
The only other assignment of error urged in brief of appellant's counsel is No. 7, which sets out a charge purporting to have been requested by and refused the appellant, the plaintiff, and referring to page 20 of the record. We do not find that such a charge was requested by or refused the plaintiff, as the record recites that this charge was requested by and refused the defendant.
The judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
MAYFIELD, SOMERVILLE, and THOMAS, JJ., concur.